UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2011 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) Nevada 333-56262 88-0482413 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 15225 N. 49th Street Scottsdale, Arizona 85254 (Address of principal executive offices) (Zip Code) (602) 595-4997 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Departure of Directors of Certain Officers; Election of Directors, Appointment of Certain Officers, Compensatory Arrangements of Certain Officers. Option issuances to directors On February 7, 2011, El Capitan Precious Metals, Inc. (the “Company”) granted to each of John F. Stapleton, Charles C. Mottley and James G. Ricketts, in consideration for their service to the Company as directors, a two-year option to purchase 500,000 shares of the Company’s common stock, at an exercise price of $1.02 per share, the closing price of the Company’s common stock on February 7, 2011. The options were issued pursuant to the Company’s 2005 Stock Incentive Plan, and shall vest on April 30, 2011. The options provide for a cashless exercise option. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the Registranthas duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 11, 2011 EL CAPITAN PRECIOUS METALS, INC. By: /s/ Stephen J. Antol Stephen J. Antol Chief Financial Officer 3
